DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-21 are allowed.
The prior rejection under 35 USC 101 has been withdrawn in response to the submitted amendments. The amended claims reflect the technological solution to the technological problem previously identified by the Applicant. Namely, the instant claims recite a technical solution to a technological problem by collecting attributes, learning trends or correlations within the collected attributes, and continuously updated a model to make "it difficult for [bot] actors to understand what attributes are being currently favored." See specification [0005], [0123]. The process for bot detection, as claimed, improves upon the existing technology of detecting bots by generating a dynamic model to characterize bot users. Thus, the technical solution, as recited in the instant claims, is a practical application of the previously identified abstract idea because the technical solution detects bots before allowing the bots to impersonate a human user and purchase tickets, enabling ticketing systems to provide tickets to true fans who will actually attend an event. Thus, the instant claims are eligible under Step 2A – Prong 2.
The closest prior art of record is Xie et al. (U.S. P.G. Pub. 2009/0199296 A1), Sussman et al. (U.S. P.G. Pub. 2007/0055554 A1), Schmidtler (U.S. P.G. Pub. 2014/0033307 A1), and Hurwitz, James D. "Restrictive Paperless Tickets." American Antitrust Institute (2012): p. 45-46.
Xie discloses using machine learning to identify behavioral patterns of human users (Xie [0037]; [0043]; [0045]-[0046]; [0048]-[0049]; [0051]; [0053]; [0056]; [0062]; [0067]; [0080]; [0082]; [0086]-[0088]; [0090]-[0091]).
Sussman discloses identifying groups of ticket purchasers and favoring certain groups of purchasers based on their characteristics (Sussman [0109]; [0154]; [0169]; [0304]; [0331]-[0332]; [0359]-[0360]; [0362]).
Schmidtler discloses training a classification in response to false positives and/or false negatives (Schmidtler [0049]; [0052]; [0054]; [0056]; [0058]; [0073]; [0076]).
Hurwitz discloses the problem of detecting robot ticket scalpers and the deficiencies of other methods of limiting their purchasing powers such as governmental regulations and ticket quantity limits (Hurwitz p. 45-46).
As per claims 2, 9, and 16, the closest prior art of record does not teach, suggest, or disclose altering the monitored characteristics based on changes in the size of the robotic user set in anticipation that robotic users have changed behavior causing false characterization in the system.
Claims 3-8 are dependent upon claim 2 and thus have all the limitations of claim 2 and are allowable for that reason. Claims 10-15 are dependent upon claim 9 and thus have all the limitations of claim 9 and are allowable for that reason. Claims 17-21 are dependent upon claim 16 and thus have all the limitations of claim 16 and are allowable for that reason.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hurwitz, James D. "Restrictive Paperless Tickets." American Antitrust Institute.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628